This is a claim for $1,340.76, on account of expense incurred in June, 1918, in constructing a railroad track to the bakery and cold storage plant at the Epileptic Colony, Dixon, Illinois, and repairs made during November, 1918, pursuant to contract between the claimant and the State of Illinois, by its Department of Public Works and Buildings, No. 23594, dated March 5, 1918. The Attorney General has filed his formal consent to an award, stating that at the time the claim was finally approved in said amount by the Department of Public- Works and Buildings, the appropriation out of which it might have been paid had lapsed, and admitted that there is no defense to the claim. The claimant is hereby awarded the sum of $1,'340.76, as claimed.